                   IN   THE UNITED STATES DISTRICT          COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


                              Alexandria Division




HESTER PRYNNE


      Plaintiff,

V.                                        Civil Action No. l:19-cv-329


RALPH NORTHAM,
ET AL.,


      Defendants




                               MEMORANDUM OPINION


      THIS MATTER comes before the Court on Defendant'                    Motion to


Dismiss (Dkt. 19) Plaintiff's Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).

      Plaintiff brought this suit alleging that the Virginia Sex

Offender and Crimes Against Minors Registry (VSOR) violates the

Ex Post Facto Clause of both the United States and Virginia

Constitution and her right to Due Process under the Fourteenth

Amendment to the United States Constitution. Plaintiff sued


Colonel Gary Settle, Superintendent of the Virginia Department

of State Police, in his official capacity.




^ Plaintiff originally sued both Governor Ralph Northam and Colonel Gary Settle but
has since stipulated to the dismissal of Governor Northam as an improper party. As
such, the Court will resolve the instant motion as if it were filed solely by Colonel
Settle.
